919 F.2d 142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William W. BRIDGE, Defendant-Appellant.
No. 90-3128.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.

Before KRUPANSKY, RALPH B. GUY, Jr. and SUHRHEINRICH, Circuit Judges.

ORDER

1
This matter is before the court for consideration of various motions.  The United States seeks the dismissal of appeal number 90-3128.  Defendant William W. Bridge filed a motion for bail pending the disposition of his various appeals.  Bridge subsequently sought to expedite the bail decision.


2
We find that appeal number 90-3128 should be dismissed.  The notice of appeal was filed during the pendency of a Fed.R.Civ.P. 59 motion.  A notice of appeal filed before the disposition of a Rule 59 motion shall have no effect.  Fed.R.App.P. 4(a)(4).  The dismissal of this appeal, however, does not alter the status of Bridge's remaining appeals in this matter.


3
A decision as to release pending appeal shall be made in accordance with 18 U.S.C. Sec. 3143.  Fed.R.App.P. 9(c).  Section 3143(b) provides for the detention of a convicted defendant unless the defendant proves that he is not likely to flee or pose a danger to the community and that the appeal is not for the purpose of delay and raises a substantial question of law or fact likely to result in reversal.  The government argues that Bridge has not met his burden that he is likely to prevail on the merits of the appeal and we agree.


4
Accordingly, the motion to dismiss appeal number 90-3128 is GRANTED, the motion to expedite the bail request is GRANTED, and the motion for bail is DENIED.